Citation Nr: 1116029	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neurological impairment of the extremities other than right ulnar neuropathy (claimed as peripheral neuropathy).

2.  Entitlement to service connection for porphyria cutanea tarda (PCT).

3.  Entitlement to service connection for a disability manifested by abnormal liver function test, claimed as liver disease.

4.  Entitlement to service connection for residuals of chemical burns.

5.  Entitlement to service connection for fungus infection of the toenails..

6.  Entitlement to service connection for left total knee replacement (TKR).

7.  Entitlement to service connection for disability manifested by gastrointestinal bleeding.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to a compensable rating for internal hemorrhoids and pruritis ani.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to October 1980 and from February 1991 to September 1991, to include service in the Republic of Vietnam from October 1962 to September 1963 and from July 1971 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran was scheduled for a videoconference hearing before the Board in March 2009; he cancelled the hearing and has not requested that the hearing be rescheduled.

The Board notes that the claim seeking service connection for PTSD, as characterized by the RO, has been changed to include any psychiatric disorder as the record shows that the Veteran has had varying psychiatric diagnoses accounting for his mental health disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).


REMAND

Subsequent to the issuance of the most recent Supplemental Statement of the Case in August 2008, additional evidence, including VA and private treatment records, was associated with the claims files.  While some of this evidence is duplicative of evidence previously received or does not relate to or have a bearing on the issues on appeal, the remaining pertinent evidence was not reviewed by the RO in conjunction with the issues on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2010).

Service Connection

Initially, the Board notes that very few (only dental) service treatment records (STRs) for the Veteran's final period of active duty from February 1991 to September 1991 have been associated with the claims files.  On remand, the RO or the Appeals Management Center (AMC) should obtain his available outstanding STRs.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

In the present case, available STRs show complaints of pain and weakness in the right upper extremity, but no other neurological impairment.  STRs also show that the Veteran was treated for a peptic ulcer in 1963.  He was seen with complaints of memory deficits, outbursts of fighting and sleep disturbances in 1966 and 1967.  Following service, service connection was awarded for right ulnar neuropathy and post-operative degenerative disc disease with lumbar strain.  The record contains evidence of post-service numbness of the extremities, PTSD, anxiety and gastrointestinal bleeding.  Under the "low threshold" standard of McLendon, examinations with opinions are required before these claims are decided.

Prior to the examinations, all outstanding, pertinent medical records should be obtained. 

Moreover, the Veteran's STRs show that he was treated for tinea pedis in 1974.  He has reported having toe nail fungus since service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon, supra.  Thus, the Board finds that an examination is needed to obtain a competent opinion as to whether the Veteran's currently has toe nail fungus that was incurred in service or is medically related to service.  Prior to the examination, the RO or the AMC should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO or the AMC to obtain any outstanding, pertinent treatment records showing treatment of tinea pedis.


Increased Rating 

Regarding the claim for increased rating for service-connected internal hemorrhoids and pruritis ani, the most recent VA examination to determine the degree of severity of these disabilities was in June 2008.  Moreover, his representative has stated that his hemorrhoids were "plausibly worse."  See September 2010 Informal Hearing Presentation.  Given the passage of time, the Board finds the Veteran should be afforded a new VA examination to document the current severity of this disability.  See 38 C.F.R. § 3.159(c)(4).  Prior to scheduling any examinations, the RO or the AMC should obtain and associate with the claims files all outstanding treatment records pertinent to this issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The Veteran's available outstanding STRs from his service from February 1991 to September 1991 should be obtained and associated with the claims files.  The extent of the efforts to obtain such records should be documented in the claims files.

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the disabilities herein at issue since his discharge from service.  After the Veteran has signed the appropriate releases, the RO or the AMC should secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be afforded a VA examination by a physician(s) with the appropriate expertise to determine whether it is at least as likely as not that any diagnosed neurological impairment of the extremities other than right ulnar neuropathy, disability manifested by gastrointestinal bleeding and toe nail fungus are etiologically related to service or were caused or aggravated by his service-connected post-operative degenerative disc disease with lumbar strain.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each disability (neurological impairment of the extremities other than right ulnar neuropathy, disability manifested by gastrointestinal bleeding and toe nail fungus) present during the period of each claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by the Veteran's degenerative disc disease with lumbar strain?

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine whether he suffers from a current psychiatric disability, including PTSD, which is related to service.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  The claims files must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The opinions provided should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The RO or the AMC is to provide the examiner with a list of confirmed stressors, if any.

a.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to a confirmed event in service.  If the Veteran is found to have PTSD in accordance with DSM-IV criteria, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

b.  With respect to each additional acquired psychiatric disorder present during the pendency of the claim, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to his military service.

5.  The Veteran should be afforded an examination by a to determine the current severity of his service-connected internal hemorrhoids.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected hemorrhoids on his ability to work, to include whether it precludes him from maintaining any form of substantially gainful employment consistent with his education and industrial background.

The supporting rationale for all opinions expressed must be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

8.  The RO or the AMC should then re-adjudicate the claims.  The provisions of 38 C.F.R. § 3.310(b) effective prior to October 10, 2006, must be applied where applicable.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


